Mr. Justice Santana Becerra,
concurring.
San Juan, Puerto Rico, May 11, 1964
I subscribe without any reservation to the opinion of the Court. The opinion believes it is necessary to emphasize the fact that the action giving rise to the pronouncements at this time “is still pending.” In view of defendant’s contentions, I wish to - say the following regarding my criterion:
Filial pronouncements under the former legislation made during the lifetime of the father restricting the right to the inheritance, even if they are final, are without merit and, in my judgment, they cannot be invoked by reason of the res judicata or of the case law against a child who claims his inheritance in those situations in which, the pronouncement having been made during the lifetime of the father, I repeat, the latter has died or dies on or after July 25, 1952.
This criterion is consistent with the basic fact underlying every filial question that the hereditary right should be determined by the law in force at the time of opening the inheritance, and every pronouncement so made with juridical consequences in futuro would lack ipso jure effectiveness under present legislation to the contrary as of 1952, and such judicial pronouncement may not prevail against the paramount mandate of the Constitution and of the law by virtue of any doctrine of res judicata or of the case law.